United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2147
Issued: April 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2007 appellant filed a timely appeal from the decision of the Office of
Workers’ Compensation Programs dated September 15, 2006 and the hearing representative’s
decision of February 8, 2007, which denied appellant’s claim for benefits as fact of injury in the
performance of duty was not established. He also filed a timely appeal from the June 13, 2007
decision denying his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits and nonmerits of this case.
ISSUES
The issues are: (1) whether appellant has established an injury in the performance of
duty on or about July 17, 2006; and (2) whether the Office properly denied appellant’s request
for a merit review.

FACTUAL HISTORY
On July 31, 2006 appellant, then a 53-year-old housekeeping aid, filed a traumatic injury,
claim asserting that on July 18, 2006 at 18:45 while cleaning a restroom, he injured his foot and
right side. In the supervisor’s report on the claim form, it was indicated that the date of the
injury was July 18, 2006 at 18:45 and that notice was also received on July 18, 2006. A box was
also checked by the supervisor indicating that appellant was injured in the performance of duty.
By letter dated August 10, 2006, the employing establishment controverted the claim.
In a statement dated August 2, 2006, Edie Decker, human resources assistant for the
employing establishment, indicated that on July 31, 2006 appellant came to her office and stated
that he had a hernia which was work related and a problem with his foot. Appellant indicated
that the injuries “occurred as a result of getting on the floor and attempting to reach behind and
under toilets when cleaning.” He told Ms. Decker that he was unaware of the exact date and
time and that she advised him to get together with his supervisor and file a claim. Appellant
informed Ms. Decker that he had no insurance. Ms. Decker was informed by appellant later that
day that he completed the claim form.
In an undated statement received by the Office on August 14, 2006, Barron Monroe,
appellant’s supervisor, indicated that on July 18, 2006 at about 3:25 p.m. he got a call from
appellant, who indicated that he had back pains and would be taking sick leave and leave under
the Family and Medical Leave Act (FMLA). He stated that appellant told him that he was
cleaning the tubs and walls in restrooms and got back pain. Mr. Monroe noted that he was going
to put appellant on three days of light duty, but that he took three days leave under the FMLA.
In notes submitted on forms of the employing establishment, appellant appeared to be
treated on July 19, 2006 at their clinic. He indicated that on Tuesday morning he awoke “hurting
everywhere.” Appellant told the writer that he was washing out tubs on Monday, July 17, 2006
when he felt pain in his back and right foot and the arthritis in his right hand was “acting up.”
By letter dated August 10, 2006, the employing establishment controverted the claim. In
a note dated August 11, 2006, the employing establishment indicated that, on the date of the
alleged injury, Tuesday, July 18, 2006, appellant was on leave the entire day. The employing
establishment attached a copy of appellant’s time card which indicated that he took leave on
July 18, 2006. In fact, appellant took off that Wednesday, Thursday and Friday as well. The
time card also indicated that appellant worked on Monday, July 17, 2006 on shift two from
3:30 p.m. until midnight.
In an August 31, 2006 report, Dr. Darlington Hart, a Board-certified internist, assessed
appellant with back pain, arthralgia of unspecified site and extremity pain.
In a statement received by the Office on September 14, 2006, appellant indicated that he
received his injury on July 17, 2006 in Building 13 when he was cleaning underneath the sink
behind the toilet on the first floor. He indicated: “I was bending down to clean that area when I
received pain coming from [left] foot and right side of lower back and front area of my personal
part, then at that time I got up and stood for a minute and seems like the pain went away[.] I

2

continue to do the rest of my duties and the next morning when I woke up I couldn’t walk[.] I
had to get [assistance] to help me out of bed.”
By decision dated September 15, 2006, the Office denied appellant’s claim finding that,
although the evidence supported that the claimed event occurred, there was no medical evidence
that provided a diagnosis that could be connected to the events.
On October 6, 2006 appellant requested review of the written record by an Office hearing
representative. In support thereof, he submitted a report dated September 13, 2006 wherein
Dr. Roxanne Burgess, a podiatrist, stated that appellant was allowed to return to work with
restrictions of no squatting and sedentary job for 50 percent of the day. Dr. Burgess noted that
the bunions were not caused by appellant’s job but it was unknown if the activity described by
appellant aggravated the condition. She did note that squatting, walking for long periods of time
or standing for long periods can be very painful for appellant.
On September 14, 2006 appellant was first seen by Dr. Bryan Springer, a Board-certified
orthopedic surgeon, who indicated that appellant had an injury at work on July 18, 2006 when he
was underneath the sink doing some work and that when he got up he noticed right-sided leg
pain that began in his back and radiated around to his groin. Dr. Springer noted that he wanted
to rule out an upper lumbar spine radiculopathy that is causing him to get this radiating-type pain
from his back into his groin. He also wanted a clinical and physical examination for perhaps an
inguinal hernia. In a September 28, 2006 report, Dr. Springer suspected appellant’s symptoms
could be related to a ventral abdominal hernia or an inguinal hernia and made arrangements for
him to see a general surgeon. In an October 9, 2006 progress note, Dr. James A. Watkins, a
Board-certified orthopedic surgeon, indicated that appellant had a work-related right inguinal
hernia. Appellant had surgery on October 30, 2006 for an inguinal hernia repair.
By decision dated February 8, 2007, the hearing representative affirmed the Office’s
September 15, 2006 decision. The hearing representative found that discrepancies with regard to
the date of the injury and the mechanism of the injury cast doubt on whether the incident
occurred on the date and in the manner alleged.
By letter dated April 18, 2007, Donna M. Killip, a certified legal nurse consultant, filed a
“Request for an Appeal and/Re-Review.” She asked that the Office recognize an on-the-job
injury that occurred on July 17, 2006 at 18:45 and that appellant needed compensation coverage
until he was able to return to work in his preinjury status. Ms. Killip reviewed appellant’s
medical history and the history of the work incident. A representative form was received by the
Office on May 18, 2007.
By decision dated June 13, 2007, the Office denied reconsideration without review of the
merits. The Office determined that, as the evidence submitted in support of the request for
reconsideration was immaterial to the issue at hand, i.e., whether the incident occurred as
alleged, appellant’s request for reconsideration was insufficient to warrant review of the prior
decision.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must be determined whether a fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place and in the manner alleged.4 In some traumatic injury
cases this component can be established by an employee’s uncontroverted statement on the
Form CA-1.5 An alleged work incident does not have to be confirmed by eyewitnesses in order
to establish that an employee sustained an injury in the performance of duty, but the employee’s
statement must be consistent with the surrounding facts and circumstances and his subsequent
course of action.6 A consistent history of the injury as reported on medical reports, to the
claimant’s supervisor and on the notice of injury can also be evidence of the occurrence of the
incident.7 An employee has not met his or her burden of proof in establishing the occurrence of
an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.8 Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statements
in determining whether a prima facie case has been established.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id.

6

Rex A. Lenk, 35 ECAB 253, 255 (1983).

7

Id. at 255, 256.

8

Betty J. Smith, 54 ECAB 174 (2002).

9

Linda S. Christian, 46 ECAB 598 (1995).

10

Id. For a definition of the term injury, see 20 C.F.R. § 110.5(a)(14).

4

ANALYSIS -- ISSUE 2
Appellant, a housekeeping aid, alleged that he sustained an injury to his foot and “right
side” as a result of an incident that occurred while cleaning the restrooms. Although the Office
found in its September 15, 2006 decision that the claimed event occurred, the hearing
representative disagreed and denied appellant’s claim as he failed to establish that the incident
occurred as alleged. Specifically, the hearing representative found that discrepancies with regard
to the date of the injury and the mechanism of the injury cast doubt on whether the incident
occurred on the date and in the manner alleged.
The Board finds that, although there were discrepancies in the record with regard to the
date of the incident and the exact mechanism as to how the injury occurred, these minor
discrepancies are not sufficient to cast doubt on the validity of appellant’s claim. When
appellant first went to see Ms. Decker, the human resources assistant for the employing
establishment on July 31, 2006, he admitted that he was not sure of the exact date of the injury.
Ms. Decker advised him to “get together with his supervisor and file a claim.” On that date
appellant filed his claim alleging that the incident occurred on July 18, 2006 and the supervisor
also noted this date on the claim form. Later, the supervisor converted the claim by indicating
that appellant was not at work on July 18, 2006. However, a careful review of the record leads to
the conclusion that appellant made a simple mistake in claiming that the injury occurred on
July 18, 2006 and that there is sufficient evidence that the date of injury was in fact
July 17, 2006. Appellant’s supervisor indicated that on July 18, 2006 he got a call from
appellant who indicated that he had back pains and would be taking leave for that date.
Appellant’s time sheet notes that he took leave on July 18, 2006 but worked on Monday, July 17,
2006 on shift two from 3:30 pm until midnight. Furthermore, the fact that the injury occurred on
Monday, July 17, 2006 is consistent with the fact that appellant took leave for the rest of the
week. A note on a medical clinic form for the employing establishment indicates that appellant
was treated by them on July 19, 2006. He indicated that on Tuesday morning (July 18, 2006), he
awoke “hurting everywhere.” Appellant told the clinic attendant at that time that he was washing
out tubs on Monday, July 17, 2006 when he felt pain in his back and right foot. In his statement
received by the Office on September 14, 2006, he indicated that he received his injury on
July 17, 2006. When the evidence is taken together, it becomes clear that the initial date on the
claim form, July 18, 2006, was a simple mistake. The fact that appellant worked on July 17,
2006 in conjunction with his subsequent behavior of taking the day off on July 18, 2006 because
he was in pain, the fact that he saw someone at the employing establishment’s clinic on July 19,
2006 at which time he noted that he hurt himself on July 17, 2006 and the fact that he did not
work the remainder of the week, make it clear that the incident occurred on July 17, 2006.
Accordingly, although there is a minor discrepancy in the date of injury, it was sufficiently
explained when one considers the totality of the circumstances. With regard to the mechanism of
the injury, on his claim form, appellant merely indicated that he sustained his injuries when
cleaning a restroom. In a more thorough statement received by the Office on September 14,
2006, he indicated that he was cleaning underneath the sink behind the toilet when he felt pain.
Appellant’s statement is consistent with the statement given to Ms. Decker, the human resources
assistant, who indicated that appellant stated that his injuries occurred getting on the floor and
attempting to reach behind and under toilets when cleaning. It is also consistent with the history
given to Dr. Springer on September 14, 2006 when he indicated that he was underneath the sink
doing some work when he noticed the pain. Although appellant’s statement as set forth by the
5

clinic two days after the incident indicated that he was washing out tubs when he hurt himself
and appellant’s supervisor indicated that he told him he was cleaning the tubs and walls in the
restroom when he felt pain, these discrepancies, as related by third parties, are relatively
consistent in that he was reaching and cleaning in the restrooms when he felt the pain. An
employee’s statement regarding the occurrence of an employment incident is of great probative
force and will stand unless refuted by strong or persuasive evidence.11 Such strong and
persuasive evidence is not present in this case. Accordingly, the Board finds that appellant
established that the incident occurred as alleged.
As the Board finds that appellant established that the incident occurred as alleged, the
hearing representative must consider the next element of establishing fact of injury, i.e., she must
consider the medical evidence and determine whether the employment incident caused a personal
injury. After any further development deemed necessary, the Office shall issue a decision
regarding whether appellant sustained an injury as a result of the July 17, 2006 employment
incident, and if so, whether there were any periods of disability and whether he is entitled to
medical benefits for treatment for the effects of any injury.
CONCLUSION
The Board finds that this case is not in posture for decision and must be remanded for
further evidentiary development.

11

Gregory J. Reser, 57 ECAB ___ (Docket No. 05-1674, issued December 15, 2005).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated June 13, 2007 is reversed regarding the
finding that the employment incident did not occur on July 17, 2006, as alleged. The case is
remanded for further consideration consistent with this opinion.12
Issued: April 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

In view of the Board’s disposition of the case on the merits, the issue of whether the Office properly denied
appellant’s request for reconsideration is moot.

7

